Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claims 1-25 are currently pending and have been fully considered.
Claims 15-25 have been withdrawn from consideration for being directed toward a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BARTON (WO2006/135881 A2) in view of CHAFETZ et al. (U.S. 4248719).
BARTON teaches quaternary ammonium salt detergents for use in fuels.
The quaternary ammonium salt detergents are taught to be formed from the reaction of (a) a hydrocarbyl substituted acylating agent and a compound having an oxygen or nitrogen atom capable of condensing with said acylating agent and further having a tertiary amino group; and (b) a quaternizing agent suitable for converting the tertiary amino group to a quaternary nitrogen (abstract of BARTON).
The compound having an oxygen or nitrogen atom is one with the formula: 
    PNG
    media_image1.png
    206
    339
    media_image1.png
    Greyscale

wherein X is an alkylene group containing about 1 to about 4 carbon atoms; R2, R3 and R4 are hydrocarbyl groups (ln 4-20 of page 10). 
The compound having an oxygen or nitrogen atom would have a tertiary amine group and a secondary amine group.  
BARTON further teaches that the quaternary ammonium salt detergent may be used with modern engines with higher pressures. (ln 9-27 of page 1)
BARTON further teaches other performance additives may be added, including other detergents.  (ln 4-10 of page 13 and ln 23-32 of page 13)
The quaternizing agent may include hydrocarbyl epoxides in combination with an acid or mixtures thereof.
BARTON does not explicitly teach that the quaternizing agent is an ester.  
However, it is noted that the quaternary ammonium salt additives are written in product by process format and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
The current specification on page 7 states that “the preparation of suitable quaternary ammonium salt additives in which the nitrogen containing species includes component (i) is described in WO 2006/135881.”
One of ordinary skill in the art would therefore expect the quaternary ammonium salt additives that are taught to be produced in BARTON to be the same as the one that is currently claimed.
Furthermore, CHAFETZ et al. teach quaternary ammonium salts prepared by reacting an alkenyl succinimide with a monocarboxylic acid ester provide improve dispersancy in lubricating oils.
CHAFETZ et al. teach that the quaternary ammonium salts are detergents-dispersants that are intended for inhibition or prevention of formation of sludge in internal combustion engines. (ln 9-21 of column 1)
One of ordinary skill in the art would substitute a carboxylic acid ester as the quaternizing agent in BARTON with a reasonable expectation of success.
Regarding claims 2-3, BARTON teach that the quaternary ammonium salt detergents are used to reduce intake valve deposits and control deposit formation. (ln 1-4 of page 4)
Regarding claim 4, CHAFETZ et al. teach quaternizing is done with a monocarboxylic acid ester (ester of carboxylic acid).
Regarding claim 5, CHAFETZ et al. teach the amine is represented by the formula R’R” N-X-Y where R’ and R” represent alkyl radicals having from 1 - 8 carbon atoms (correlates to R2 and R3 of the current claims), X is a divalent hydrocarbon radical having from 2 to 8 carbon atoms (correlates to X of the current claims), and Y is a radical that may be hydroxy (correlates to n of the current claims being 0).  (ln 32-46 of column 2)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 6, CHAFETZ et al. teach the formula of the ester with R may be a hydroxy substituted aryl group and R is a lower alkyl group (C1-C5). CHAFETZ et al. teach an example in lines 40-51 of column 3 which methyl salicylate is used. Methyl Salicylate would meet the current claim limitations with R being a substituted aryl group and R1 being a C1 alkyl group.  (ln 62-68 of column 1)
Regarding claim 13, CHAFETZ et al. explicitly teach an example that methyl salicylate is used.  (ln 40- 51 of column 3)
Regarding claim 14, BARTON teach the quaternary ammonium salt detergent may be used with modern engines with higher pressures. (ln 9-27 of page 1)
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over BARTON (WO2006/135881 A2) in view of CHAFETZ et al. (U.S. 4248719) as applied to claims 1-6 and 13-14 above, and further in view of STECKEL et al. (U.S. 6299655).
The above discussion of in view of is incorporated herein by reference. BARTON in view of CHAFETZ et al. do not explicitly teach the detergent additive is selected from one or more of the groups selected from group in current claim 7.
However, STECKEL teaches dispersant that provide high diesel fuel injector cleanliness.
STECKEL teaches, and lines 1-7 of column 4, multiple methods of producing the dispersants through a carboxylic acid acylating agent in combination with an amine. (ln 47-67 of column 2, and ln 1-67 of column 3)
It would be obvious to one of ordinary skill in the art to add the dispersants that STECKEL teaches to the compositions taught in BARTON in view of CHAFETZ et al.
STECKEL teaches dispersants that provide high diesel fuel injector cleanliness.
STECKEL teaches that hydrazines may also be used to form the dispersants.  (ln 61-67 of column 11)
STECKEL teaches that dibutylamine may be used.  (ln 28-67 of column 7)
Regarding claim 8, STECKEL teaches polyisobutenyl succinic anhydride with a molecular weight of about 850 with an ethylene amine mixture that comprise tetraethylene pentamine.  (ln 10-22 of column 13)
Regarding claim 9, STECKEL teaches that hydrazines may also be used to form the dispersants.  (ln 61-67 of column 11)
Regarding claim 10, STECKEL teaches that dibutylamine may be used.  (ln 28-67 of column 7)
 STECKEL further teaches examples of carboxylic acids that may be used.  (ln 56-67 of column 3, and ln 1-7 of column 4)
Regarding claims 11-12, STECKEL does not teach the specifics of (d) and (e) as defined by the current claims.
However, it is noted that it is recognized by the current specification that (d) and (e) are known detergents that are known in the art as stated in paragraphs 148 and 153 of the current specification.
It would be obvious to one of ordinary skill in the art to use known detergents in the compositions that BARTON teach.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s amendment to exclude (ii) and (iii) and to state that the nitrogen containing species is only former (i), has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BARTON (WO2006/135881 A2) in view of CHAFETZ et al. (U.S. 4248719).
BARTON teaches quaternary ammonium salt detergents for use in a fuel composition to reduce intake valve deposit.  
It is noted that the current specification on page 7 states that “the preparation of suitable quaternary ammonium salt additives in which the nitrogen containing species includes component (i) is described in WO 2006/135881.”
The current specification recognizes that BARTON teaches the quaternary ammonium salt detergents that are in the present claims.  
Applicant argues that the clams have been amended to exclude the possibility that the quaternary ammonium salt may be a quaternised Mannich reaction product.   
It is emphasized that the current specification on page 7 states that “the preparation of suitable quaternary ammonium salt additives in which the nitrogen containing species includes component (i) is described in WO 2006/135881.”
Applicant argues that CHAFETZ reference is not directed toward performance in diesel engines but rather lubricating oils.
CHAFETZ is relied on to teach that ester quaternizing agents for use with quaternary ammonium salts detergents-dispersants are known in the art.
Applicant argues that the prior art does not recognize the combination of the quaternizing ammonium salt detergent with another detergent.
This is not persuasive as BARTON explicitly teach that other detergents aside from the quaternary ammonium salt detergents may be used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MACMILLAN (WO 2009/040586) teach diesel engines that contain a high pressure fuel system and teaches nitrogen-containing detergent used in the diesel fuel.
MALFER (USPGPUB 2009/0282731) teaches a diesel fuel additive that is the reaction product of a hydrocarbyl substituted dicarboxylic acid and an amine compound or salt.
BERA (EP1884556) teaches a detergent additive that is a polyaromatic compound.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771